DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1-17 are objected to because of the following informalities:  in claim 1, ‘a.’ through ‘d.’ should read -a)- through -d)-; in claim 12, ‘a.’ through ‘d.’ should read -a)- through -d)-; and in claim 17, ‘a.’ through ‘f.’ should read -a)- through -f)- in order for the claims to contain and end with a single period.   Claims 2-16 are objected by virtue of their dependency from claims 1 and 12.
	The examiner notes the following from MPEP 608.01(m):
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).


Appropriate corrections are required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 4, 5, 7, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation ‘the measurement structure is displaceable relative to the imaging optical unit,’ and claim 2 also recites preferably displaceable along an optical axis of the imaging optical unit which is the narrower statement of the range/limitation. Claim 4 recites the broad recitation ‘wherein at least one portion of the light segmentsclaim 4 also recites preferably forms an angle with an optical axis of the imaging optical unit, which angle is with further preference substantially 90° which is the narrower statement of the range/limitation. Claim 5 recites the broad recitation ‘wherein at least one portion of the light segmentsclaim 5 also recites preferably configured as circular or rectangular which is the narrower statement of the range/limitation.  Claim 7 recites the broad recitation ‘a light segment is formed by an independently controllable light emitting diode’ and claim 7 also recites preferably by an independently controllable organic light emitting diode which is the narrower statement of the range/limitation.  Claim 7 also recites the broad recitation ‘wherein a light segment is formed by an exit end of an optical waveguide’ and claim 7 also recites preferably fed by one or more LEDs which is the narrower statement of the range/limitation.  Claim 13 recites the broad recitation ‘wherein an imaging aberration of the camera lens’ and claim 13 also recites preferably a defocusing and/or an astigmatism and/or a coma of the camera lens which is the narrower statement of the range/limitation.  Claim 14 recites the broad recitation ‘a mirror’ and claim 14 also recites preferably displaceable along the optical axis which is the narrower statement of the range/limitation.  Claim 15 recites the broad recitation ‘the measurement structure is displaceable relative to the imaging optical unit’ and claim 15 also recites preferably displaceable along the optical axis which is the narrower statement of the range/limitation.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4, 6-10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franz (10,175,141).
	As for claim 1, Franz in a system for determining the position of a test object discloses/suggests the following: a device for measuring an optical element (Fig. 2: 100; noting: col. 1, lines 58-64) comprising: a) a light source (Fig. 2: 210); b) a measurement structure having regions with differing transmittance, said measurement structure being illuminated by the light of the light source (Fig. 2: 260 and noting:  col. 8, lines 4-15);  c) imaging optical unit for converting light transmitted by the measurement structure into a collimated measurement beam that is directed onto the optical element (Fig. 2: 240, 120, 110 to 400);  and d) a sensor for detecting a reflection of the measurement beam produced at the optical element or for detecting a transmission of the measurement beam passing through the optical element (Fig. 2: 230) wherein the light source has a plurality of light segments (Fig. 2: 211a, 211b; col. 7, lines 44-53), wherein the device furthermore has a control unit (Fig. 2: 300), which is configured for independently controlling the plurality of light segments (col. 7, lines 39-53).
	As for claim 2, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests wherein the measurement structure is displaceable relative to the imaging optical unit (col. 7, lines 40-43 with col. 8, lines 4-17).
	As for claim 3, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests wherein the imaging optical unit has a condenser (Fig. 2: 250) and a lens (Fig. 2: 240), wherein the condenser is configured for imaging the light source into an entrance pupil of the lens (Fig. 2: 210 via 250 via 260 to 240; col. 6, lines 31-38).
	As for claim 4, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests wherein at least one portion of the light segments
	As for claim 6, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests wherein the optical axis of the imaging optical unit extends through the center of the light source (Fig. 2: noting optical axis as dotted line traversing 210 to 400 through center of optical components along this axis; abstract:  lines 6-7).
	As for claim 7, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests wherein a light segment is formed by an independently controllable light emitting diode (Fig. 2: 211a or 211b; col. 7, lines 40-53).
As for claim 8, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests  wherein the light segments are configured for emitting light having a first wavelength and at least one second wavelength different than the first wavelength (Fig. 2: 211a and 211b; col. 7, lines 40-53 noting a red color would be at a different wavelength than a blue color).
As for claim 9, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests the device having a collimator and a telescope, wherein the imaging optical unit is part of the collimator and wherein the sensor is arranged in the image plane of the-4-Application No. Not yet assigned Amendment Dated: Attorney Docket No.: GMH/589/PC/UStelescope and the measurement structure is arranged in the image plane of the imaging optical unit (Fig. 2: 200 with 240;  col. 6, lines 25-39).
As for claim 10, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests the device which is configured as an autocollimator, wherein the sensor is arranged in an image plane of the imaging optical unit (Fig. 2: 200 with 230 noting light is focused from 240 onto 230 with col. 6, lines 19-39).
As for claim 12, Franz discloses/suggests everything as above (see claim 1).  In addition, Franz discloses/suggests a method for measuring an optical element using a device of claim 1 (col. 5, lines 13-53; col. 7, lines 25-64; col. 8, lines 1-12; and see claim 1 above) comprising the following steps:
 a) controlling a first light segment such that light emitted by the first light segment passes through the measurement structure and is converted into a measurement beam by means of the imaging optical unit, which measurement beam is directed onto the optical element (col. 5, lines 23-33); b) detecting a reflection or transmission of the measurement beam obtained in accordance with step a) said reflection or transmission being produced at the optical element (col. 5, lines 30-40); c) controlling a second light segment, which is different than the first light segment, such that light emitted by the second light segment passes through the measurement structure and is converted into a measurement beam by means of the imaging optical unit, which measurement beam is directed onto the optical element (col. 5, lines 23-33); d) detecting a reflection or transmission of the measurement beam obtained in accordance with step c), said reflection or transmission being produced at the optical element (col. 5, lines 30-40).
As for claim 15, Franz discloses/suggests everything as above (see claim 12).  In addition, Franz discloses/suggests wherein the measurement structure is displaceable relative to the imaging optical unit (col. 7, lines 40-43 with col. 8, lines 4-17) wherein the measurement structure
As for claim 16, Franz discloses/suggests everything as above (see claim 12).  In addition, Franz discloses/suggests the measurement beam generated in accordance with steps a) and c) is collimated (col. 6, lines 19-39).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (10,175,141) in view of Heist et al. (10,302,421)-cited by applicant  and Cauwenberghs et al. (2016/0123892).
	As for claim 5, Franz discloses/suggests everything as above (see claim 1).  Franz is silent concerning at least one portion of the light segments form a regular grid.  Nevertheless,  Heist in a method and device for contact-free measurement of surface contours teaches a matrix of rapidly switchable LEDs (col. 8, lines 24-43).  And Cauwenberghs in an illumination system, inspection tool with illumination system, and method of operating an illumination system teaches having a plurality of light emitting elements in matrix arrangement that are individually addressable (paragraph 0027).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have at least one portion of the light segments form a regular grid in order to have individually addressable LEDs in a matrix to be able to illuminate many different types and sizes of test objects under inspection.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (10,175,141) in view of Back (3,447,874).
	As for claim 11, Franz discloses/suggests everything as above (see claim 10).  Franz is silent concerning having a mirror or retroreflector arranged behind the optical element.  Nevertheless, Back in an apparatus for testing lenses and method teaches having a mirror behind the optical element under test (Fig. 1: 25 behind 23).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least a mirror arranged behind an optical element under test in order to aid in reflecting the test object’s surface image for detection.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (10,175,141) in view of Uesugi (3,862,797).
	As for claim 13, Franz discloses/suggests everything as above (see claim 12).   In addition, he discloses/suggests wherein the optical element is arranged such that light emitted by the light source passes through the optical element and is subsequently detected by the sensor, wherein an imaging aberration of the camera lens is determined by means of the transmitted measurement beams detected in accordance with steps b) and d) (col. 5, lines 53-65; col. 8, lines 4-12).  Franz does not explicitly state that the optical element is a camera lens.  Nevertheless, Franz discloses that decentering and tilt are determined (col. 8, lines 4-12).  And Uesugi in a shifting device for compensating image performance of photographic camera lens in close-up photographing teaches that camera lens may suffer from centering errors comprising parallel deviation and tilt (col. 2, lines 14-15).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test a camera lens in order to determine its decentering and tilt to be corrected for improving photography by the lens.
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (10,175,141) in view of Uesugi (3,862,797) and further in view of Back (3,447,874).
	As for claim 14, Franz in view of Uesugi discloses/suggests everything as above (see claim 13).  Franz is silent concerning having a mirror or retroreflector arranged behind the optical element, camera lens (in view of Uesugi above) such that light that has passed through the camera lens passes through the camera lens in the opposite direction after reflection at the mirror and is subsequently detected by the sensor.   Nevertheless, Back in an apparatus for testing lenses and method teaches having a mirror behind the optical element under test (Fig. 1: 25 behind 23).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least a mirror arranged behind the optical element, camera lens (in view of Uesugi above), such that light that has passed through the camera lens passes through the camera lens in the opposite direction after reflection at the mirror and is subsequently detected by the sensor in order to aid in reflecting the test object’s surface image for detection.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886